 
 
IV 
108th CONGRESS
2d Session
H. RES. 501 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2004 
Mr. Tancredo submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing and supporting Iranians in their daily struggle for democracy and reform, encouraging the Islamic Republic of Iran to conduct open and fair elections, and urging the President of the United States to engage with and support Iranians in their struggle for freedom and democracy. 
 
Whereas politics in the Islamic Republic of Iran remains almost entirely the province of the clerical authorities who assumed control of the country after the ouster of Mohammad Reza Shah Pahlavi in 1979; 
Whereas the Supreme Leader of the Islamic Republic of Iran appoints the head of the judiciary, the clergy members on the powerful Council of Guardians, the commanders of all the armed forces, Friday prayer leaders, and the head of radio and television, and also confirms the president’s election, thus rendering him the most powerful person in Iranian politics with little accountability within the political system; 
Whereas members of the Council of Guardians, who are chosen by the Supreme Leader, must vet all candidates for election based on their political predispositions, as well as all legislation before it can be entered into law; 
Whereas one of the leaders of the reformist coalition, former Interior Minister Hojjatoleslam Abdollah Nouri, was jailed on religious dissent charges in November 1999, preventing him from leading the reformist movement in the 2001 elections; 
Whereas several prominent figures in the Islamist Iran Freedom Movement were barred from running in the 2000 parliamentary elections, including Dr. Ibrahim Yazdi, who was excluded from standing as a candidate in Tehran on the spurious grounds that he did not hold a higher education degree, even though he in fact holds a Ph.D.; Ezatollah Sahabi, a former minister and an outspoken critic of the government who was excluded for being a member of a prohibited political party, but was in fact not a member of any political party; and Parviz Varjavand, also a former minister and a member of the National Front party, who was excluded on the grounds that the National Front party was an illegal organization, even though there have been no legal proceedings establishing the illegality of this party; 
Whereas conservatives in the judiciary have closed more than 60 reformist newspapers and imprisoned or questioned several editors and even some members of the parliament; 
Whereas the Council of Guardians, in anticipation of the February 2004 parliamentary elections, warned that they would disqualify candidates whom they deemed to oppose the Supreme Leader’s absolute rule; 
Whereas, although the Supreme Leader later stated that they should be permitted to seek reelection, more than 80 incumbents, all reformists, were initially disqualified by the Council of Guardians from seeking another term in the February 2004 parliamentary elections, according to the official Islamic Republic News Agency; 
Whereas members of parliament have said that, in all, about 900 of the 1,700 candidates who wanted to contest seats in the parliament have been disqualified; 
Whereas the disqualified legislators include two deputy speakers of parliament, Mohammad Reza Khatami, the younger brother of the president and leader of the reformist Islamic Iran Participation Front, and Behzad Nabavi; 
Whereas the Council of Guardians also disqualified Fatemeh Haqiqatjou and Elaheh Koulaee, two female legislators who have fought for women’s rights; 
Whereas Article 2 of the International Covenant on Civil and Political Rights guarantees certain rights without distinction of any kind, such as race, colour, sex, language, religion, political or other opinion, national or social origin, property, birth or other status; 
Whereas the Council of Guardians’ practice of disqualifying candidates on the basis of their political proclivities runs directly contrary to the Islamic Republic of Iran’s obligations under Article 25 of the International Covenant on Civil and Political Rights, which states: “Every citizen shall have the right and the opportunity, without any of the distinctions mentioned in article 2 and without unreasonable restrictions: (a) To take part in the conduct of public affairs, directly or through freely chosen representatives; (b) To vote and to be elected at genuine periodic elections which shall be by universal and equal suffrage and shall be held by secret ballot, guaranteeing the free expression of the will of the electors”; 
Whereas there exists a broad-based movement and desire for political change in the Islamic Republic of Iran that represents all sectors of Iranian society, including youth, women, students, military personnel, and religious figures, and that is prodemocratic, seeking freedom and economic opportunity; and 
Whereas the Iranian people have increasingly expressed frustration at the slow pace of reform, while still pursuing nonviolent change in their society: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and supports the people of the Islamic Republic of Iran in their daily struggle for democracy, reform, human rights, and the rule of law;  
(2)makes a clear distinction between peace-loving Iranians, who desire a free and open democracy, and unelected Iranian officials;  
(3)encourages the Islamic Republic of Iran, in all of its institutions of government, to do everything in its power to ensure open and fair elections, and conduct the elections with transparency and integrity; and  
(4)urges the President of the United States to engage with and support the people of the Islamic Republic of Iran and their legitimate aspiration for freedom and democracy, to continue to pursue areas of common interest with Iranians while taking an uncompromising stance on terrorism, weapons of mass destruction, and the human rights of Iranian citizens, and to use all available diplomatic means to support the Iranian people’s demand for an immediate release of all political prisoners and for removal of the ban on freedom of the press. 
 
